Citation Nr: 1122999	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 1994, for the grant of service connection for bilateral hearing loss. 

2.  Entitlement to an effective date earlier than March 21, 1994, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Barbara Harris, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from October 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 decision by the Washington, D.C. Regional Office (RO) of the Department of Veterans Affairs (VA) granting service connection for bilateral hearing loss and bilateral tinnitus, both effective from March 21, 1994.

In May 2007 the Board denied higher initial ratings for bilateral hearing loss and bilateral tinnitus, but remanded the issues of earlier effective date to the RO for the issuance of an appropriate Statement of the Case (SOC).  The RO then issued an SOC in June 2007, and the Veteran filed a Substantive Appeal via a VA Form 9 in July 2007.  Thereafter, following the Veteran's perfection of the appeal of the effective date issues, the Board then denied the Veteran's claims in an October 2007 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court), which in March 2009, granted a Joint Motion for Remand of this matter.   The Joint Motion specifically ordered the Board to reconsider the effective date issues in accordance with the provisions of 38 C.F.R. § 3.156 (c), which provides for the possibility of an earlier effective date when a claim is granted based in whole or in part on service department records that had not been associated with the claims file during a prior adjudication.  In December 2009 the Board found that the Veteran's claims were pending since 1946 and then denied effective dates prior to March 21, 1994, for both the grant of service connection for bilateral hearing loss and for tinnitus.  The Veteran once again appealed this denial to Court and in September 2010 the Court affirmed in part the December 2009 Board decision and vacated and remanded in part the December 2009 Board decision; specifically, the Court agreed that the Veteran's claims were pending since 1946 and remanded in order for the Veteran to be granted effective dates prior to March 21, 1994. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus have been continually on appeal since 1946. 

3.  The first diagnosis of record for bilateral hearing loss was on February 3, 1983. 

4.  The first diagnosis of record for tinnitus was on January 5, 1994. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 3, 1983, for the award of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2010).

2.  The criteria for an effective date of January 5, 1994, for the award of service connection for tinnitus have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties imposed by VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim for earlier effective date for service connection has been accomplished.

The claim on appeal raises a "downstream" issue of entitlement to earlier effective date for service connection. A s noted, the RO issued the rating decision on appeal (granting service connection for bilateral hearing loss and tinnitus with an effective date of March 21, 1994) in March 1998, prior to the enactment of the VCAA.

In August 2006, the RO issued a rating decision addressing the evaluation of bilateral hearing loss.  The rating decision and the cover letter advised the Veteran that since he had not filed an appeal to the last denial in September 1966 the effective date would be the date of receipt of the application or the date entitlement arose, whichever is later.

The Veteran was afforded an opportunity to respond before the RO issued the SOC in June 2007.  The Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  Review of correspondence from the Veteran also demonstrates that the Veteran understands the evidence needed to support a claim for earlier effective date for service connection; i.e., evidence showing that previous denials were not final or showing that a formal or informal claim was unresolved prior to the effective date currently assigned.  

The Board also finds that an April 2004 RO letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained that the claimant, and what evidence, if any, will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

The letter advised that VA is responsible for getting relevant records from any Federal agency (including military, VA, and Social Security Administration records) and that VA would make reasonable efforts to obtain relevant documents on the appellant's behalf from non-Federal entities (including non-VA medical providers, employers, and non-Federal government agencies).

The letter asked the Veteran to identify any additional sources for relevant evidence, and to either authorize VA to pursue records from those sources or to obtain and submit them on his own behalf.  The letter advised that it was his responsibility to make sure VA receives all requested records not in the possession of a Federal department and agency.  The letter specifically asked the Veteran, "If you have any evidence in your possession that pertains to your claim, please send it to us. If there is any other there is any other evidence or information or evidence that you think will support your claim, please let us know."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; (3) the evidence, if any, to be provided by the claimant; and (4) a request by VA that the claimant provide any evidence in the claimant 's possession that pertains to the claim(s).  As explained, all four content-of-notice requirements have been satisfied in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," the Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.

As indicated, in the matters now before the Board, documents meeting the VCAA's notice requirements were provided to the Veteran after the rating action on appeal; this is logical, since this is a "downstream" issue and since the rating decision was issued prior to enactment of the VCAA.

However, the Board finds that the lack of full pre- adjudication notice in this appeal has not, in any way, prejudiced the Veteran.  The Board notes that the Court has held that an error in the adjudicative process is not prejudicial unless it "affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects 'the essential fairness of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that, in this appeal, any delay in issuing section 5103(a) notice was not prejudicial because it did not affect the essential fairness of the adjudication, in that his claim was fully developed and readjudicated after notice was provided.

As indicated, the RO gave notice of what was required to substantiate the claim on appeal, and the Veteran was afforded opportunity to submit such information and/or evidence.  Following the issuance of the April 2004 letter (respective duties of VA and the claimant) and the August 2006 rating decision with cover letter (evidence required in support of claim), the Veteran was afforded an opportunity to present information and/or evidence pertinent to the appeal prior to the RO's readjudication of the claim as reflected in the June 2007 SOC.

At no point in the pendency of this appeal has the Veteran or his representative informed the RO of the existence of any evidence-in addition to that noted below-that needs to be obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not completely fulfilling the VCAA notice requirements prior to the RO's adjudication of the claim is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).

The Board notes that, on March 3, 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).

In this appeal, service connection has already been granted, and a letter to the Veteran in November 2006 discussed the manner in which VA assigns disability ratings and effective dates.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess.

The Board also notes that there is no indication whatsoever that any additional action is needed to comply with the duty to assist the Veteran in connection with development of the claim on appeal.

The service medical records and post-service VA medical records have been associated with the claims file.  Neither the Veteran nor his representative has identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having records that should be obtained before the appeal is adjudicated.

A medical examination is not relevant to the issue on appeal.  The Veteran originally requested a hearing before the Board, and a hearing was duly scheduled to occur in the Board's offices in March 2007, but the Veteran submitted a letter in January 2007 withdrawing his request for hearing and asking that the appeal be forwarded for adjudication.

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim for earlier effective date for service connection.


II. Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier that the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award for compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

The December 2009 Board decision denied effective dates earlier than March 21, 1994, for the grant of service connection for both the Veteran's bilateral hearing loss and his tinnitus.  In the December 2009 decision the Board noted that the Veteran was denied service connection in rating decisions in June 1946, August 1948, August 1966, and August 1994; it was also noted that the March 1998 rating decision granted the Veteran service connection for bilateral hearing loss and tinnitus partly on the basis of new service treatment records that were added to the Veteran's claims file in February 1994.  The Board determined that the newly submitted service treatment records fell into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's claim were, therefore, considered pending since the time of his original claim for service connection.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008).  The Board then stated that the prior decisions on service connection for hearing loss and tinnitus were not final as they did not include a review of all of the Veteran's relevant service department records.  Under 38 C.F.R. § 3.156 (c) these records are a basis for reconsideration of the claim.  After considering all of the evidence of record the Board then decided that effective dates for the grant of service connection was not warranted prior to March 21, 1994; that was the date that the VA received notice of the existence of these private records that led to the grants of service connection.

As noted above, the Veteran then appealed the December 2009 Board decision and in September 2010 the Court affirmed in part and vacated and remanded in part the December 2009 Board decision.  In its decision the Court noted that the Board found that the medical record showing evidence of a current disability for bilateral hearing loss was February 3, 1983, and January 5, 1994, for tinnitus but did not assign an earlier effective date because the evidence was not submitted until March 1994.  The Court then cited McGrath v. Gober, 14 Vet. App. 28, 35 (2000); when determining an effective date, such is not based upon the date of the submission of the evidence, but rather upon the date the evidence reflects entitlement to disability compensation arose.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The Court then stated that the Board correctly determined that the Veteran's claims were pending since 1946 but erred in failing to assigned earlier effective dates for the Veteran's bilateral hearing loss and tinnitus.  The Court also noted that the Veteran asserted that the effective date for the grant of service connection for his bilateral hearing loss should be February 3, 1983, and January 20, 1946, for the grant of service connection for his tinnitus; the Secretary asserted that the effective date for the grant of service connection for bilateral hearing loss should be February 3, 1983, and January 5, 1994, for the grant of service connection for tinnitus.   

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is for the grant of an effective date of February 3, 1983, for bilateral hearing loss and January 5, 1994, for tinnitus, but not earlier.  The Board finds that the Veteran's bilateral hearing loss warrants an effective date of February 3, 1983, because that is the first date that the Veteran's bilateral hearing loss met the standards for VA hearing loss.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On March 21, 1994, the RO received private medical records from February 1983, including a February 15, 1983 private medical report by a Dr. "H.L." discussing findings from a February 3, 1983 audiology test also associated with the claims folder.  The February 15, 1983 record described the Veteran as having a history of increased hearing difficulty and history of World War II battles firing loud guns without protection.  The ear, nose and throat examination was unremarkable except for a slight thickening of drums considered not significant, and audiological examination showing bilateral sensorinueral hearing loss.  The February 3, 1983 audiology test is noted to show findings that included speech discrimination scores below 94 percent for each ear, thus showing that the Veteran's hearing loss in both ears met the VA criteria for hearing loss on this date.  38 C.F.R. § 3.385.  Such findings coupled with the discussion of acoustic trauma in service February 3, 1983, is the earliest evidence of entitlement to service connection for hearing loss.  The Board finds service connection for bilateral hearing loss is warranted from February 3, 1983, and not March 21, 1994, because in an original claim for service connection, the date that supporting evidence is received is irrelevant when considering the effective date of the award.  McGrath v. Gober, 14 Vet. App. 28 (2000).

The Board finds that an effective date earlier than February 3, 1983, is not warranted because there is no evidence that the Veteran had a diagnosis of hearing loss prior to that date; the Board also notes that in their decision the Court stated that both parties agreed on February 3, 1983, as the date of service connection for bilateral hearing loss.  When the Veteran filed this original claim for service connection on January 25, 1946, he reported having "ear trouble" and "punctured drums" in 1944 and cited service aboard the U.S.S. Guest; evidence of combat participation in the European Theatre and Asiatic-Pacific Theatre, as well as service aboard the U.S.S. Guest was corroborated by his DD-214.  Later received records consisted of ships logs from the U.S.S. Guest in July 1944 and showed that he was treated on two occasions in July 1944 (July 21, 1944 and July 27, 1944) for otitis, with treatment that included sulfa ointment and alcohol.  The rest of the ships logs document participation in combat operations with 14 inch guns bombarding Guam in July 1944, the same month the Veteran sought treatment for otitis aboard this ship.  The only available service department records consisted of an October 1942 entrance examination showing both ears were normal and both ears tested for hearing at 15/15, and a January 1946 separation examination showing that both ears tested 15/15 for spoken and whispered voice and there were no disease or defects in either ear.  

A July 1948 VA examination showed no general medical pathology or ear, nose and throat (ENT) pathology.  This examination did note the history of ear fungus in the Navy and punctured ear drums several times in action.  It was noted that the first time the ear drums were busted or broken that a fungus resulted from it and he received treatment for it; however, he had no ear complaints at the examination.   The Board notes that a September 1997 examination related the Veteran's hearing loss to acoustic trauma in service. 

Therefore, the Board accordingly finds that February 3, 1983, is the first date that the Veteran was diagnosed with bilateral hearing loss under the standards for VA hearing loss.  Though the Veteran's claim has been pending since January 1946 he was not diagnosed until February 3, 1983, with bilateral hearing loss.  The Board notes that since there was no bilateral hearing loss found prior to February 1983, there could be no valid claim; Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, under 38 C.F.R. § 3.400 for an original service connection claim the effective date is whichever date is later, the date of receipt of the original claim or the date the entitlement arose.  Since the Veteran's claim was filed in January 1946 and he was not diagnosed with a disability until February 1983, the later date and therefore the effective date, is February 3, 1983 for the grant of service connection for bilateral hearing loss.  

While the Veteran and his wife have presented lay evidence suggesting that a hearing loss has been present since service, and while they are competent to report the observable manifestations of his claimed disability, such evidence is not competent for the purposes of establishing that a hearing loss disability actually exists for VA purposes, as such requires standardized testing and medical expertise to interpret the test results.  Thus their lay evidence is not competent for the purpose of establishing entitlement to service connection for hearing loss prior to March 21, 1994.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This differs from instances where lay evidence is competent in regards to establish service connection for certain observable disorders.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In September 2010 the Court stated that the Board adequately considered and discussed this and other evidence and that the Board's reasoning for assigning the Veteran statements little probative value is not clearly erroneous.  The Court also held that the Board's reliance on the Veteran's entrance and separation examinations was not in error because the Board found that the reports showed no disease or defect to ear in addition to the spoken and whispered voice test.  The Court also relied on Godfrey v. Brown, 8 Vet. App. 113 (1995); the Court stated that in Godfrey they held that although evidence in an appeal indicated that the spoken and whispered voice test is unreliable, "the fact that the separation examination report is silent as to any complaints of a hearing disorder enhances the Board's finding that the report is indeed credible." Therefore, the Board finds that there is no probative evidence, including the Veteran's testimony, that the grant of service connection for bilateral hearing loss warrants an effective date prior to February 3, 1983. 

In regards to the grant of service connection for tinnitus, the Board finds that an earlier effective date of January 5, 1994, is warranted.  The Board finds that the Veteran's post-service medical records did not show any medical evidence of tinnitus until January 5, 1994, when a private audiogram to evaluate hearing loss also showed evidence of matched tinnitus to 8 K.  The Veteran asserts that he is entitled to an effective date of January 20, 1946; however, the evidence of record fails to establish that the Veteran had a diagnosis of tinnitus prior to January 5, 1994.  Even the February 1983 records documenting the presence of hearing problems are noted to be silent for any findings or complaints of tinnitus.  Other private records documenting treatment for hearing complaints in June 1992 and August 1993 are silent for any complaints of tinnitus.  As noted above, service connection cannot be granted when the Veteran does not have a diagnosed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, the date the disability arose, January 5, 1994, is later then the date of the Veteran's claim.  38 C.F.R. § 3.400.

The evidence of record also includes lay evidence indicating that the Veteran had tinnitus in his ears since service.  He reported problems with tinnitus or "ringing sound" in his claim from January 1946.  He repeatedly described in written contentions submitted in conjunction with his March 1994 claim as to how he had problems with his ears ringing and buzzing during service aboard the U.S.S. Guest in 1944.  He is also noted to have testified at an April 1997 hearing that since he left service he had problems with ringing sounds in his ears intermittently, and that in the past 10 years the sound was more like a hissing, buzzing and chirping sound, which is now constant.  A November 1996 private medical examination also noted the Veteran to have a history of noise exposure during service and tinnitus which has been chronic since military service.  Likewise the history of tinnitus since he ruptured his eardrums in service in the 1940's was noted in a December 2004 VA examination.  In further support of his contention that entitlement to service connection for hearing loss and tinnitus arose from the date of his discharge, the Veteran's wife submitted a statement in April 1997, attesting that she had been married to the Veteran for 47.5 years and that ever since they met the Veteran had complained of hearing problems and a ringing, hissing sound in his ears.  However, as noted above, in September 2010 the Court stated that the Board adequately considered and discussed this and other evidence and that the Board's reasoning for assigning the Veteran statements little probative value is not clearly erroneous.  

The Board finds that though the Veteran filed his claim in January 1946 his first diagnosis of record for tinnitus is January 5, 1994.  As noted above, the Veteran warrants an effective date based on the date of diagnosis and not based on the date of the Veteran's claim or based on the date that the medical evidence was received.   Therefore, the Veteran warrants an effective date of January 5, 1994, but not prior.  

In sum, the Board finds that based on the review of the evidence that though the Veteran's claims have been pending since 1946 he was not diagnosed with bilateral hearing loss and tinnitus until February 3, 1983, and January 5, 1994, respectively.  Thus, the Veteran warrants effective dates based on the date of diagnosis and not based on the dates of the Veteran's claims or based on the dates that the medical evidence was received.   Therefore, the Veteran is entitled to an effective date of February 3, 1983, for the grant of service connection for bilateral hearing loss and of January 5, 1994, for the grant of service connection for tinnitus.  


ORDER

An effective date of February 3, 1983, for the grant of service connection for bilateral hearing loss is warranted. 

An effective date of January 5, 1994, for the grant of service connection for tinnitus is warranted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


